FORM 51-101 F1 KODIAK ENERGY, INC. (the “Corporation”) STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION This statement of reserves data and other information (the “Statement”) is dated February 15, 2008 and is effective December 31, 2007.The preparation date of the information in this Statement was February 13, 2008. Terms used and not otherwise defined herein shall have the meanings ascribed thereto in National Instrument 51-101 – Standards of Disclosure for Oil and Gas Activities, of the Canadian Securities Administrators. Disclosure of Reserve Data As at December 31, 2007, the Corporation did not have any proved, probable or possible reserves attributed to any of its properties. Oil and Gas Properties and Wells As at December 31, 2007, the Corporation had interests in a total of six projects; four in Canada and two in the United States. Following is a description of each of the Corporation’s properties Canada: Manyberries – Southeast
